Case 1:19-cv-07795-NRB Document 28 Filed 02/20/20 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

228ES58STR LLC, * No. 19-cv-07795 (NRB) (SN)

Plaintiff,
‘ DECLARATION OF MARC
“against * A, LANDIS, ESQ., IN
‘ SUPPORT OF
KOLEKSIYON MOBILYA SAN A.S., Spa ATTIRE REET
* FOR SUMMARY
Defendant. ’ JUDGMENT

 

x

Marc A. Landis, an attorney duly admitted to practice law in the State of New York and
in the Southern District of New York, declares under penalty of perjury pursuant to 28 U.S.C.

§ 1746 that the following is true and correct:

a I am a member of the firm and the Managing Partner of Phillips Nizer LLP,
attorneys for Plaintiff 228ES8STR LLC (“Plaintiff”) in the above-captioned action. I also am
and have been the authorized representative of Plaintiff in connection with the transactions at
issue in this action. I have personal knowledge of the facts contained in this declaration.

Dn I am submitting this declaration in support of Plaintiff's motion, pursuant to Rule
56 of the Federal Rules of Civil Procedure, for an Order (a) granting Plaintiff summary judgment
on the issue of the liability of Defendant Koleksiyon Mobilya San A.S. (“Defendant”) as
guarantor on a guaranty of payment, as set forth in the Complaint in this action; and (b) granting
Plaintiff such other and further relief as the Court may deem just and proper.

A. THE PARTIES

a Plaintiff is a limited liability company duly organized and existing under the laws
of the State of New York, with its principal place of business at 115 West 29" Street, New York,

New York 10001.
Case 1:19-cv-07795-NRB Document 28 Filed 02/20/20 Page 2 of 12

4. Plaintiff is the owner of real property located at 228 East 58th Street, New York,
New York 10022 (the “Building”).

5. Upon information and belief, Defendant Koleksiyon Mobilya San A.S.
(“Guarantor” or “Defendant”) is a company duly organized and existing under the laws of the
foreign state of Turkey, with its headquarters at Haciosman Bayiri, 35 Cumhuriyet Mah
Kefelikoy Baglar Caddesi, Buyukdere Istanbul (Europe), 34457 Turkey.

6. A true, correct and complete copy of the Plaintiff's Complaint in this action is
attached to this Declaration as Exhibit A.

B. THE LEASE

7 On or about April 28, 2015, Plaintiff, as landlord, and non-party Koleksiyon USA
LLC (“Tenant”), as tenant, entered into a written lease agreement (the “Lease’”’) for lease of a
portion of the ground floor space, the second floor space and the basement located in the
Building (the “Premises”). A true, correct and complete copy of the Lease is attached to this
Declaration as Exhibit B. The Lease previously has been submitted to the Court as Exhibit 1 to
the Complaint.

8. The term of the Lease was for a period of ten (10) years, commencing on April 1,
2015 and ending on March 31, 2025. (Exhibit B, Lease, Article 2.)

9, Payment of Fixed Rent (as defined in the Lease) was to be made monthly in
advance on the first day of each calendar month during the term of the Lease according to the
Fixed Rent Schedule attached as Exhibit B to the Lease. (Exhibit B, Lease, § 3.01.)

10. If any Fixed Rent or Additional Rent (as defined in the Lease) was not paid by
Tenant within seven (7) days of the date that it was due, Tenant was required to pay Plaintiff a
late charge of One Thousand Five Hundred and 00/100 Dollars ($1,500.00) for each such

occurrence. (Exhibit B, Lease, § 3.04(b).)
Case 1:19-cv-07795-NRB Document 28 Filed 02/20/20 Page 3 of 12

11. Article 23 of the Lease set forth the provisions relating to the surrender of the
Premises. (Exhibit B, Lease, Article 23.)

12. The Lease expressly stated that “No act or thing done by [Plaintiff] or its agents
shall be deemed an acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid unless in writing and signed by [Plaintiff] ... .”. (Exhibit B, Lease,

§ 23.02; emphasis added.)

13. In the event that the Lease were to be terminated by reason of (among other
things) Tenant’s default in its payment and/or performance obligations under the Lease,
including Tenant’s abandonment of the Lease, Tenant would nonetheless remain liable for
damages to Plaintiff throughout the unexpired term of the Lease as provided by Article 26 of the
Lease. (Exhibit B, Lease, § 24.02.)

14. _—_ Article 26 of the Lease stated that in the event that the Lease were to be
terminated by reason of Tenant’s default(s), then, at Plaintiff's election, Tenant would be liable
to Plaintiff in an amount equal to (among other things), all Fixed Rent and Additional Rent to be
paid by Tenant to Plaintiff throughout the unexpired term of the Lease. (Exhibit B, Lease,

§ 26.01.)

15. As security for Tenant’s performance of its obligations under the Lease, Tenant
was required to deliver a letter of credit (the “Letter of Credit”) to Plaintiff. The term of the
Letter of Credit was to be for no less than one (1) year, was to be substantially in the form
attached to the Lease as Exhibit E, and was to renew automatically throughout the term of the
Lease. (Exhibit B, Lease, § 37.01.)

16. The Lease provided that if for any reason whatsoever the Letter of Credit was not

renewed or replaced within ninety (90) days prior to its then-expiration or renewal date, Plaintiff
Case 1:19-cv-07795-NRB Document 28 Filed 02/20/20 Page 4 of 12

would have the unconditional right to draw upon the existing Letter of Credit as security for
Tenant’s performance under the Lease. (Exhibit B, Lease, § 37.01.)

C. THE GUARANTY

7. In order to induce Plaintiff to execute the Lease, Defendant, as Guarantor,
executed a written personal guaranty (the “Guaranty”) of all of the terms, covenants and
conditions contained in the Lease between Plaintiff and Tenant. A true, correct and complete
copy of the Guaranty (which is also Exhibit F to the Lease) is attached to this Declaration as
Exhibit C. The Guaranty previously has been submitted to this Court as Exhibit 2 to the
Complaint.

18. The Guaranty stated that its purpose was to assure Plaintiff that the payment of all
rent and additional rent (including, but not limited to, Fixed Rent, Additional Fixed Rent and
Additional Rent (all as defined in the Lease)) would be the obligation of the Guarantor if the
Tenant did not make such payments. (Exhibit C, Guaranty, § 2.)

19. The Guaranty affirmatively stated that “any liability of the Guarantor for any
claims of [Plaintiff] arising under the Lease shall survive the surrender or termination of the
Lease.” (Exhibit C, Guaranty, § 2; emphasis added.)

20. Additionally, the Guaranty stated that Plaintiff's “acceptance of a surrender of the
Premises shall not be deemed a release or waiver by [Plaintiff] of any obligation of the Tenant
under the Lease or the Guarantor under this Guaranty.” (Exhibit C, Guaranty, § 3; emphasis
added.)

21. The Guaranty further stated that “[a]ny security deposit under the Lease shall not
be credited against amounts payable by Tenant, or by Guarantor, under the terms of this
Guaranty.” (Exhibit C, Guaranty, § 3; emphasis added.)

22. The Guaranty also expressly provided that “This Guaranty is absolute and

4
Case 1:19-cv-07795-NRB Document 28 Filed 02/20/20 Page 5 of 12

unconditional and is a guaranty of payment and performance, not of collection, and
Guarantor’s liability hereunder shall be primary. ...” (Exhibit C, Guaranty, {| 4; emphasis
added.)

D. THE PRE-NEGOTIATION LETTER
23. | After several months of efforts by Plaintiff to persuade Tenant to provide a Letter

of Credit that complied with the Lease, in or about March 2019, Tenant and Defendant, as
Guarantor, requested modifications regarding certain aspects of the Lease and the Guaranty.
Plaintiff required Tenant and Defendant to execute a pre-negotiation letter (the “Pre-Negotiation
Letter”) as a condition to discussing any such potential modifications. On or about March 29,
2019, Plaintiff, Tenant and Defendant, as Guarantor, executed the Pre-Negotiation Letter. A
true, correct and complete copy of the Pre-Negotiation Letter is attached to this Declaration as
Exhibit D. The Pre-Negotiation Letter previously has been submitted to this Court as Exhibit 3
to the Complaint.

24. The Pre-Negotiation Letter expressly provided, among other things, that with
respect to the discussions between and among Plaintiff, Tenant and Defendant, as Guarantor, “no
agreement reached with respect to any matter (including, without limitation, any waiver of any
right or remedy) shall have any effect whatsoever unless such agreement is reduced to writing,
signed and delivered by all parties’ authorized representatives.” (Exhibit D, Pre-Negotiation
Letter, { 2.)

25. Pursuant to the Pre-Negotiation Letter, Tenant acknowledged that “[t]he Lease is
in full force and effect and is binding on Tenant in accordance with their [sic] terms. Tenant
shall continue to be bound by the Lease terms, except to the extent that the Lease may hereafter
be modified by a written agreement duly signed and delivered as described in paragraph 2,
above.” (Exhibit D, Pre-Negotiation Letter, 3.)

5
Case 1:19-cv-07795-NRB Document 28 Filed 02/20/20 Page 6 of 12

26. Pursuant to the Pre-Negotiation Letter, Defendant, as Guarantor, acknowledged
that “[t]he Guaranty is in full force and effect and is binding on Guarantor in accordance with
their [sic] terms. Guarantor shall continue to be bound by the Guaranty terms, except to the
extent that the Guaranty may hereafter be modified by a written agreement duly signed and
delivered as described in paragraph 2, above.” (Exhibit D, Pre-Negotiation Letter, q 4.)

27. Pursuant to the Pre-Negotiation Letter, both Tenant and Defendant, as Guarantor,
acknowledged that “as of the date hereof, [Plaintiff] has not entered into any agreements,
commitments or understandings with [Tenant and Guarantor] with respect to the Lease or
Guaranty (including, without limitation, any agreement to modify such documents or reduce the
rental due under the Lease) and that no such agreements, commitments or understandings will be
deemed to exist absent a future written agreement between [Plaintiff] and [Tenant and
Guarantor] to the contrary.” (Exhibit D, Pre-Negotiation Letter, 8.)

28. Plaintiff, Tenant and Defendant, as Guarantor, did not reach any agreement
regarding Tenant’s and Defendant’s requested modifications to the Lease or the Guaranty.

29. There have been no written agreements, signed and delivered by all parties’
authorized representatives, modifying either the Lease or the Guaranty.

E. THE LEASE DEFAULTS

30. Tenant did not issue a replacement Letter of Credit within ninety (90) days prior
to its April 9, 2019 expiration date.

31. On or about April 5, 2019, Plaintiff drew down on the Letter of Credit in the
amount of $463,980.00, as permitted by the Lease.

32. On May 1, 2019, Tenant’s payment of Fixed Rent for the month of May 2019, in
the amount of Thirty-Seven Thousand One Hundred Forty-One and 79/100 Dollars ($37,141.79)
became due and payable, together with certain items of Additional Rent.

6
Case 1:19-cv-07795-NRB Document 28 Filed 02/20/20 Page 7 of 12

33. | Onor about May 17, 2019, Tenant tendered late payment of Fixed Rent in respect
of the month of May 2019 to Plaintiff.

34. Tenant did not tender payment of Additional Rent in respect of the month of May
2019 to Plaintiff.

39. On or about May 24, 2019, Tenant abandoned and vacated the Premises, without
Plaintiffs consent or authorization.

36. On May 28, 2019, I received a letter from counsel for Defendant, as Guarantor,
and Tenant. That letter included an “Acknowledgement of Surrender,” which was signed only
by Tenant. True, correct and complete copies of the May 28, 2019, letter from counsel for
Defendant and Tenant, and the May 28, 2019, “Acknowledgement of Surrender,” are attached to
this Declaration as Exhibit E.

37. Plaintiff, as Landlord, did not accept the purported “surrender” of the Premises by
Tenant. Plaintiff, as Landlord, has not signed any written agreement purporting to accept the
“surrender” of the Premises by Tenant.

38. On June 1, 2019, Tenant’s payment of Fixed Rent for the month of June 2019, in
the amount of Thirty-Seven Thousand One Hundred Forty-One and 79/100 Dollars ($37,141.79)
became due and payable, together with the amount of One Thousand Seven Hundred Seventy-
Three and 92/100 Dollars ($1,773.92) for Additional Rent, for a total amount of Thirty-Eight
Thousand Nine Hundred Fifteen and 71/100 Dollars ($38,915.71).

39. On June 14, 2019, Plaintiff sent Tenant an invoice by email for the payment of
Fixed Rent for June 2019, and for the payment of certain items of Additional Rent from May
2019. True, correct and complete copies of the June 14, 2019 email and the attached invoice for

the payment of Fixed Rent for June 2019 are attached to this Declaration as Exhibit F.
Case 1:19-cv-07795-NRB Document 28 Filed 02/20/20 Page 8 of 12

40. Tenant failed to make the payment of Fixed Rent for June 2019.

41. Tenant failed to make the payment of Additional Rent for June 2019.

42. On July 1, 2019, Tenant’s payment of Fixed Rent for the month of July 2019, in
the amount of Thirty-Seven Thousand One Hundred Forty-One and 79/100 Dollars ($37,141.79)
became due and payable, together with the amount of One Thousand Seven Hundred Seventy-
Three and 92/100 Dollars ($1,773.92) for Additional Rent, for a total amount of Thirty-Eight
Thousand Nine Hundred Fifteen and 71/100 Dollars ($38,915.71).

43. Tenant failed to make the payment of Fixed Rent and Additional Rent for July
2019.

44, On August 1, 2019, Tenant’s payment of Fixed Rent for the month of August
2019, in the amount of Thirty-Seven Thousand One Hundred Forty-One and 79/100 Dollars
($37,141.79) became due and payable, together with the amount of One Thousand Seven
Hundred Seventy-Three and 92/100 Dollars ($1,773.92) for Additional Rent, for a total amount
of Thirty-Eight Thousand Nine Hundred Fifteen and 71/100 Dollars ($38,915.71).

45. Tenant failed to make the payment of Fixed Rent for August 2019.

46. Asaresult of Tenant’s failures to pay the amounts owed for Fixed Rent and
Additional Rent for the months of June 2019, July 2019 and August 2019, Tenant also owes
Plaintiff late fees in the amount of Four Thousand Five Hundred and 00/100 Dollars ($4,500.00).

47. Tenant’s failure to pay Fixed Rent, Additional Rent or any other amounts owed to
Plaintiff under the Lease for June 2019, July 2019 and August 2019 constitutes a breach of
Tenant’s payment obligations under the Lease.

48. Tenant’s failure to pay Fixed Rent, Additional Rent or any other amounts owed to

Plaintiff under the Lease for June 2019, July 2019 and August 2019 constitutes a default by
Case 1:19-cv-07795-NRB Document 28 Filed 02/20/20 Page 9 of 12

Tenant of its payment obligations under the Lease within the meaning of Section 24.02(a) of the
Lease. (Exhibit B, Lease, § 24.02(a).)

49. Tenant’s abandonment of the Premises on or about May 24, 2019 constitutes a
breach of Tenant’s performance obligations under the Lease.

50. | Tenant’s abandonment of the Premises constitutes a default of Tenant’s
performance obligations under the Lease within the meaning of Section 24.02(c) of the Lease.
(Exhibit B, Lease, § 24.02(c).)

51. Pursuant to Section 24.02 of the Lease, as a result of Tenant’s payment and
performance defaults under the Lease, Plaintiff, as Landlord, was entitled to give Tenant a notice
of intention to end the term of the Lease, to terminate the Lease upon the expiration of five days
from the date of service of the notice of intention to end the term of the Lease, and to hold
Tenant liable for damages as provided by Article 26 of the Lease. (Exhibit B, Lease, § 24.02(d).)

a2. On or about August 5, 2019, Plaintiff served Tenant with notice of Plaintiff's
intention to end the term of the Lease (the “Notice of Intention to Terminate Lease”) based upon
Tenant’s defaults, and to hold Tenant liable for damages as provided by Article 26 of the Lease.
A true, correct and complete copy of this Notice of Intention to Terminate Lease is attached to
this Declaration as Exhibit G.

53. On or about August 13, 2019, based upon Tenant’s defaults, Plaintiff served
Tenant with notice of Plaintiffs termination of the Lease, as of August 11, 2019 (the “Notice of
Lease Termination”), together with Plaintiff's demand for all unpaid rent and other damages
under the Lease, including damages as provided by Article 26 of the Lease. A true, correct and
complete copy of this Notice of Lease Termination is attached to this Declaration as Exhibit H.

54.  Asaresult of Tenant’s payment and performance defaults under the Lease,
Case 1:19-cv-07795-NRB Document 28 Filed 02/20/20 Page 10 of 12

Tenant is liable to Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and other
amounts due to Plaintiff through August 2019, in the amount of One Hundred Twenty-One
Thousand Two Hundred Forty-Seven and 10/100 Dollars ($121,247.10).

55. Asaresult of Tenant’s payment and performance defaults under the Lease,
resulting in Plaintiff's exercise of its rights pursuant to Article 24 of the Lease, Tenant also is
liable to Plaintiff, pursuant to Article 26 of the Lease, for payment of all unpaid Fixed Rent,
Additional Rent and any and all other amounts due to Plaintiff over the unexpired Lease term.

56. As aresult of Tenant’s payment and performance defaults under the Lease,
resulting in Plaintiff's exercise of its rights pursuant to Article 24 of the Lease, Defendant, as
Guarantor, is liable to Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and other
amounts due to Plaintiff through August 2019, and for payment of all unpaid Fixed Rent,
Additional Rent and any and all other amounts (including damages, costs, fees and expenses or
arrears) due to Plaintiff over the unexpired Lease term. (Exhibit C, Guaranty, 4 2.)

57. No amount of unpaid Fixed Rent, Additional Rent or any other amount due to
Plaintiff over the unexpired Lease term has been paid by either Tenant or Guarantor.

58. As of September 1, 2019, the total amount due to Plaintiff over the unexpired
Lease term is believed to be not less than Two Million Eight Hundred Sixteen Thousand One
Hundred Twenty-Three and 43/100 Dollars ($2,816,123.43). When discounted pursuant to
Section 26.01 of the Lease, the net present value of the amount due over the unexpired Lease
term as of September 1, 2019, is believed to be not less than Two Million Four Hundred
Seventy-Four Thousand Four Hundred Sixty-Four and 20/100 Dollars ($2,474,464.20).

59. Pursuant to Paragraph 3 of the Guaranty, neither Tenant nor Defendant, as

Guarantor, is entitled to have the amount of the Letter of Credit that was drawn down by Plaintiff

10
Case 1:19-cv-07795-NRB Document 28 Filed 02/20/20 Page 11 of 12

credited against the amounts owed by Tenant to Plaintiff under the Lease, or the amounts owed
by Defendant, as Guarantor, to Plaintiff under the Guaranty.

60. — If, notwithstanding the express provision of Paragraph 3 of the Guaranty, the
amount drawn down on the Letter of Credit is applied as a credit to Tenant against the amount
owed by Tenant and Defendant, as Guarantor, to Plaintiff over the unexpired Lease term, that
amount, as of September 1, 2019, nevertheless, is believed to be not less than Two Million Ten
Thousand Four Hundred Eighty-Four and 20/100 Dollars ($2,010,484.20).

61. | Defendant, as Guarantor, is liable to Plaintiff for payment of all unpaid Fixed
Rent, Additional Rent and any and all other amounts due to Plaintiff through August 2019, in the
amount of One Hundred Twenty-One Thousand Two Hundred Forty-Seven and 10/100 Dollars
($121,247.10).

62. Defendant, as Guarantor, is liable to Plaintiff for payment of the amount owed by
Tenant to Plaintiff over the unexpired Lease term, which amount, as of September 1, 2019, is
believed to be not less than Two Million Ten Thousand Four Hundred Eighty-Four and 20/100
Dollars ($2,010,484.20).

Dated: New York, New York
February 20, 2020

 

 

MARC A. LANDIS

11
Case 1:19-cv-07795-NRB Document 28 Filed 02/20/20 Page 12 of 12

CERTIFICATE OF SERVICE

I hereby certify that on this 20" day of F ebruary, 2020, I caused a true and correct
copy of the Declaration of Marc A. Landis, Esq., in Support of Motion for Summary

Judgment Pursuant to Rule 56, to be served upon Defendant Koleksiyon Mobilya San A.S.

(“Defendant”), by service upon Defendant’s counsel as follows: by electronic mail and by U.S.
First-Class Mail, addressed to

HERRICK FEINSTEIN LLP
John P. Sheridan, Esq.
Jsheridan@herrick.com

Two Park Avenue

New York, New York 10016
Telephone: (212) 592-1400

Be

AURA E. LONGOBARDI
